Opinion of the Court, Gary, P. J. This is an appeal under the act of June 14, 1887, from an order appointing a receiver. The record is certified “ to be a true, perfect and complete copy of a certain creditor’s bill, filed December 30,1892, two certain orders made and entered of record on the 30th day of December, 1892, and the 7th day of J anuary, 1893, respectively and a certain appeal bond filed January 11,1893, in” this cause. It is a reasonable conjecture that nothing more is of record below than is recited in the certificate of the clerk, but that is not enough. Unless a full copy of the record is before us we can not review the action of the court below, and the only mode of showing us that we have such full copy is by the certificate of the clerk. Atkinson v. Linden, 35 Ill. App. 448, and cases there cited; Alling v. Wenzell, 46 Ill. App. 562. There may have been other evidence of the truth of the bill than the defective verification of it, which is like that secondly copied on page 253 in Heffron v. Rice, 40 Ill. App. 244. The order appealed from is affirmed.